Case 1:18-cv-03501-JGK Document 207-4 Filed 12/07/18 Page 1 of 2




              APPENDIX D
       Case 1:18-cv-03501-JGK Document 207-4 Filed 12/07/18 Page 2 of 2



                                         Appendix D

Cached and Archived Copies of the Documents

Full or nearly full copies of the DNC emails are available in search engine caches. For example,
on Google it is possible to search for a list of DNC emails with the following query:
• https://www.google.com/search?q=site%3Awikileaks.org%2Fdnc-emails
• http://ddosecretspzwfy7.onion (requires Tor browser toaccess)
• https://www.scribd.com/document/322685668/Pelosi-s-blm-memo-leaked-by-Guccifer-2-0
• https://www.scribd.com/document/321265855/tab-03-extreme-polarization-and-breakdown-in-
civic-discourse-pdf (DCLeaks)
• https://www.documentcloud.org/documents/3115974-Proeictul-Leanca-Soros-2014-2015-DC-
Leaks.html (DCLeaks)

And each of these emails is stored in cached form on Google’s servers:
• https://webcache.googleusercontent.c om/search?q=cache:bX -
OK_56oLkJ:https://wikileaks.org/dncemails/emailid/3793+&cd=3&hl=en&ct=clnk&client=firef
ox-b-ab

The same is true with Bing, where the DNC emails can be searched for as follows:
• http://www.bing.com/search?q=site%3Awikileaks.org%2Fdnc-emails

And copies of individual emails are available on Bings servers, such as:
• http://cc.bingj.com/cache.aspx?q=site%3awikileaks.org%2fdncemails&d=4779166521560271
&mkt=sv-SE&setlang=en-US&w=OMM2j4_cxK59UGa5jz4msR6eMUeC8jO4

The same is true for nearly all major search engines, though these caches would eventually
disappear if for some reason WikiLeaks took the content down. But emails are also available via
the Internet Archive, which aims at long term preservation of even deleted web pages:
• https://web.archive.org/web/20180402164624/https://wikileaks.org/dnc-
emails/?q=&mfrom=&mto=&title=&notitle=&date_from=&date_to=&nofrom=&noto=&count=
50&sort=0#searchresult

Copies on Social Media Platforms

Excerpts from and copies of specific emails have almost certainly been posted on Twitter,
Reddit, Facebook, and most other major social media platforms. Guccifer 2.0 originally posted
many of the documents they obtained on a Wordpress blog at
• https://guccifer2.wordpress.com/, which remains online.
